DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10777854. Although the claims at issue are not identical, they are not patentably distinct from each other because conflicting claims anticipate the instant claims.

Current Application: 17020686
US Patent: 10777854
Claim 2: 
A computer-implemented method comprising: determining that a secondary cell should be provided with electrical energy;
in response, conducting first electrical energy from a primary cell to the secondary
cell at a constant current level; and
causing a first amount of time associated with conducting the first electrical energy
from the primary cell to the secondary cell to be recorded, wherein the first
amount of time reflects a first amount of battery power stored in the primary
cell.

A computer-implemented method for determining battery depletion in a battery-powered node residing within a wireless mesh network, the method comprising: 
determining that a first voltage level associated with a secondary cell is less than a minimum voltage level, in response, activating a charging signal; 
conducting first electrical energy from a primary cell to the secondary cell at a constant current level in response to the charging signal, wherein the battery-powered node draws second electrical energy from the secondary cell; and causing the battery-powered node to record a first amount of time for which the charging signal is active, wherein the first amount of time indicates a first amount of battery power stored in the primary cell.

A system for determining better depletion in a battery-powered node residing
within a wireless mesh network, the system comprising:
a voltage monitor that determines that a secondary cell should be provided with
electrical energy; and
a current source that, in response, conducts first electrical energy from a primary
cell to the secondary cell at a constant current level,
wherein the voltage monitor further causes a first amount of time associated with
conducting the first electrical energy from the primary cell to the secondary
cell to be recorded, wherein the first amount of time reflects a first amount of
battery power stored in the primary cell.

A system for determining battery depletion in a battery-powered node residing within a wireless mesh network, comprising: 
a voltage monitor that: determines that a first voltage level associated with a secondary cell is less than a minimum voltage level, in response, activates a charging signal, and causes the battery-powered node to record a first amount of time for which the charging signal is active, wherein the first amount of time indicates a first amount of battery power stored in a primary cell; and a constant current source that conducts first electrical energy from the primary cell to the secondary cell in response to the charging signal, wherein the battery-powered node draws second electrical energy from the secondary cell.

One or more non-transitory computer-readable media storing instructions
that, when executed by one or more processors, cause the one or more processors to
perform the steps of:
determining that a secondary cell should be provided with electrical energy;
in response, causing first electrical energy to be conducted from a primary cell to
the secondary cell at a constant current level; and
causing a first amount of time associated with conducting the first electrical
energy from the primary cell to the secondary cell to be recorded, wherein
the first amount of time reflects a first amount of battery power stored in
the primary cell.

A computer-implemented method for determining battery depletion in a battery-powered node residing within a wireless mesh network, the method comprising: 
determining that a first voltage level associated with a secondary cell is less than a minimum voltage level, in response, activating a charging signal; 
conducting first electrical energy from a primary cell to the secondary cell at a constant current level in response to the charging signal, wherein the battery-powered node draws second electrical energy from the causing the battery-powered node to record a first amount of time for which the charging signal is active, wherein the first amount of time indicates a first amount of battery power stored in the primary cell.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859